 


109 HR 651 IH: Agricultural Bond Improvement Act of 2005
U.S. House of Representatives
2005-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 651 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2005 
Mr. King of Iowa (for himself, Mr. Shimkus, Mr. Leach, Mr. Latham, and Mr. Nussle) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to make improvements to assist young farmers and ranchers. 
 
 
1.Short titleThis Act may be cited as the Agricultural Bond Improvement Act of 2005. 
2.Exemption of agricultural bonds from private activity bond volume limits 
(a)In generalSection 146(g) of the Internal Revenue Code of 1986 (relating to exception for certain bonds) is amended by striking and at the end of paragraph (3), by striking the period at the end of paragraph (4) and inserting , and, and by inserting after paragraph (4) the following new paragraph:  
 
(5)any qualified small issue bond described in section 144(a)(12)(B)(ii).. 
(b)Effective dateThe amendments made by this section shall apply to bonds issued after the date of the enactment of this Act. 
3.Farm service agency guarantees exempted from Federal guarantee prohibition on tax-exempt bonds 
(a)In generalSubparagraph (A) of section 149(b)(3) of the Internal Revenue Code of 1986 (relating to certain insurance programs) is amended by striking or at the end of clause (ii), by striking the period at the end of clause (iii) and inserting , or, and by inserting after clause (iii) the following new clause:  
 
(iv)any guarantee of a loan under title III of the Consolidated Farm and Rural Development Act.. 
(b)Effective dateThe amendments made by this section shall apply to bonds issued after the date of the enactment of this Act. 
4.Increase in loan limits on agricultural bonds 
(a)In generalSubparagraph (A) of section 147(c)(2) of the Internal Revenue Code of 1986 (relating to general rule for exception for first-time farmers) is amended to read as follows: 
 
(A)In general 
(i)If the requirements of subparagraph (B) are met with respect to any land, paragraph (1) shall not apply to such land, and subsection (d) shall not apply to property to be used thereon for farming purposes, but only to the extent of expenditures (financed with the proceeds of the issue) not in excess of $450,000. 
(ii)In the case of any calendar year after 2005, the $450,000 amount contained in clause (i) shall be increased by an amount equal to such dollar amount multiplied by the inflation percentage determined under section 305(c) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1925(c)) for the calendar year, determined by substituting calendar year for fiscal year each place it appears and by substituting 2004 for 1996 in paragraph (2) thereof. Any increase determined under this clause shall be rounded to the nearest multiple of $100..
(b)Conforming amendmentSection 147(c)(2)(C)(i)(II) of such Code is amended by striking $250,000 and inserting the amount in effect under subparagraph (A)(i). 
(c)Effective dateThe amendment made by this section shall apply to bonds issued after the date of the enactment of this Act. 
5.Repeal of dollar amount in definition of substantial farmland 
(a)In generalSubparagraph (E) of section 147(c)(2) of the Internal Revenue Code of 1986 (defining substantial farmland) is amended to read as follows: 
 
(E)Substantial farmlandFor purposes of this paragraph, the term substantial farmland means any parcel of land unless such parcel is smaller than 30 percent of the average size of a farm in the county in which such parcel is located.. 
(b)Effective dateThe amendment made by this section shall apply to bonds issued after the date of the enactment of this Act. 
 
